Citation Nr: 0721201	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disability, including asserted due to an 
in-service head injury.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's request to reopen his 
claim on the basis that new and material evidence had not 
been submitted.  The veteran perfected a timely appeal of 
this determination to the Board.  

The claims folder was subsequently transferred to the RO in 
Louisville, Kentucky.  

In May 2006, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  

During a September 2003 RO hearing as well as the May 2006 
Board hearing, the veteran raised the issue of physical 
residuals of the in-service head injury, involving headaches 
as well as eye and gastrointestinal disabilities.  In 
addition, the veteran claimed to have a residual shoulder 
disability.  In September 2006, the Board remanded this case 
to the RO.  In the introduction to that decision, the Board 
referred these matters to the RO for appropriate 
consideration; however, to date, no action has been taken on 
these claims and they are again referred to the RO.  

In September 2006, the case was remanded to provide the 
veteran notice required by the Veterans Claims Assistance Act 
of 2000 (VCAA) and applicable case law, as well as to make 
another attempt to obtain additional service medical records.  
Additional service medical records were found and associated 
with the claims folder.  The veteran was sent the required 
VCAA notices.  As the development required by the Board's 
September 2006 remand has been completed, the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  In July 1993 the RO notified the veteran that his 
application to reopen a claim of service connection for an 
acquired psychiatric disability was being denied.  He did not 
appeal, and the decision became final.

2.  The evidence received since the July 1993 RO decision is 
not duplicative or cumulative of evidence previously of 
record, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1993 decision, which denied the veteran's 
application to reopen a claim of service connection for an 
acquired psychiatric disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1993).  

2.  Evidence received since the July 1993 RO decision is new 
and material; the claim of service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence sent in 2001 and updated in June 2004 and 
October 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim to reopen his 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
notified that his claim was previously denied because there 
was no link between a current disability and his active 
service; and, that reopening the claim would require new and 
material evidence that must relate to that deficiency.  The 
veteran was instructed in June 2004 and October 2006 to 
submit any evidence in his possession that pertained to his 
claim.  Although this notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated it 
based on all the evidence in March 2007, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision.  

The notice required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was sent to the veteran in March 2006 
and March 2007.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim to reopen.  All available 
service medical records have been associated with the claims 
file.  The identified and available post-service treatment 
records have been secured.  

Service Connection

The veteran seeks service connection for an acquired 
psychiatric disability, which he contends is the result of a 
head injury in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

Review of the file shows that service connection for a head 
injury and nervous condition was denied by the RO in November 
1981 and the veteran did not perfect a timely appeal.  

Generally, a claim which has been denied in a final rating 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2006).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review its former disposition.  

The current claim was received on July 23, 2001.  For claims 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Background

In June 1981, the veteran claimed service connection for head 
injuries, eye sight, headaches, and a nervous problem.  

On VA examination in September 1981, the veteran told of 
being hit in the head during airborne training.  He described 
seeing "glitter" but eye and neurologic examinations did 
not disclose any abnormality.  The diagnosis, based on the 
veteran's description, was tension headaches.  

A neuropsychiatric examination was conducted by VA in October 
1981.  The veteran again told of a head injury in service.  
He reported that, after service, he experienced headaches and 
"glitter" in his eyes.  He also reported having debts and 
legal problems.  A mental status examination was conducted.  
The examiner concluded that the veteran had no diagnosable 
mental disorder.  

The November 1981 rating decision denied service connection 
for head injury and a nervous condition on the basis that 
they were not shown by the evidence of record.  Service 
connection for headache and impaired vision was denied 
because they were not shown during active military service.  
The veteran did not perfect a timely appeal of that decision.  

The veteran was given another VA neuropsychiatric examination 
in February 1983.  The examiner reported that there was no 
evidence of an organic brain syndrome.  There was no 
objective depression.  There was no physiological evidence of 
anxiety.  The examiner concluded that he could find no 
significant evidence for a psychiatric disorder.  The 
examiner expressed the opinion that the veteran would fall 
within the diagnostic category for a passive personality 
disorder.  The subsequent rating decision denied non-service-
connected pension benefits.  

In 1985, the veteran asked to have his claim reopened.  The 
current VA clinical records were obtained and reviewed.  A 
December 1985 RO decision found that a new factual basis for 
service connection for a head injury and nervous condition 
had not been established.  

In September 1986, the veteran again asked to have the claims 
reopened.  VA clinical records were obtained.  Records for 
October 1986 have diagnoses of substance dependence and 
substance abuse.  There was no diagnosis of an acquired 
psychiatric disability.  A psychiatric examination was 
performed in February 1987.  The examiner concluded that he 
found no objective evidence of an active psychiatric 
disorder.  The diagnosis was subjective reports of 
difficulties with self esteem, and life circumstance 
problems.  An April 1987 rating decision continued the denial 
of pension benefits.  

In February 1993, the veteran again asserted his claims, 
reporting that his nervous condition, to include a head 
injury, was worse.  In March 1993, the RO asked the veteran 
for new and material evidence that had not been previously 
considered.  The requested evidence was not received and, in 
July 1993, the RO informed the veteran that the claim would 
be denied.  

The veteran next sought to reopen his claim in July 2001.  
Service connection for a nervous condition was denied by the 
RO in early December 2001.  

VA domiciliary notes show the veteran subsequently sought 
shelter at a VA facility, in December 2001.  He reported 
depression because he was unable to work due to his shoulder 
disorder.  A mental examination in December 2001 reflects a 
thorough work-up, with a mental status examination.  The 
diagnosis was polysubstance abuse.  There was no diagnosis of 
an acquired psychiatric disability.  A clinical note dated in 
January 2002 has a diagnosis of depression, without 
explaining the basis for the diagnosis.  A note dated in 
February 2002 includes depression in the past medical 
history, but not in the current diagnosis.  

In late February 2002, the veteran reported that he was not 
doing well for anxiety about his health.  He also reported 
variable depression.  He was noted to have a mildly depressed 
mood and an impression of depression, not otherwise 
specified, was entered.  Subsequent notes reflect substance 
abuse therapy.  

A February 2003 VA clinical note indicates that medication 
had been prescribed for depression.  There were further 
complaints of depression in April 2003.  The veteran was 
given a mental health clinic assessment in April 2003.  
Diagnoses were cocaine dependence by history, psychosocial 
circumstances, phase of life, and depression, not otherwise 
specified.  

In September 2003, the veteran gave sworn testimony in a 
hearing at the RO.  He described the head injury in service 
and subsequent symptoms.  

A September 2004 VA mental health clinic intake consultation 
report shows the veteran exhibited a depressed mood and 
blunted affect.  He gave a history of depression.  There was 
a diagnosis of (clinical syndrome) depressive disorder, 
provisional.  The report of the second part of the intake 
consultation discussed the veteran's complaints of depression 
and diagnosed a depressive disorder, not otherwise specified.  

In May 2006, the veteran appeared before the undersigned and 
gave sworn testimony of his head injury in service and of 
symptoms which he felt were due to that injury.  

Pursuant to the September 2006 remand of the Board, 
additional service medical records were received.  They 
report a September 1971 neuropsychiatric observation, no 
disease found (accidental overdose of Fiorinal).  

Discussion

The last final denial of the veteran's claim for service 
connection for an acquired psychiatric disorder was by the RO 
in July 1993.  At that time, the evidence included the 
veteran's reports of a head injury in service.  He is 
considered competent to describe injury in service.  
38 C.F.R. § 3.159(a)(2) (2006).  His additional testimony and 
other reports of the head injury in service are cumulative 
and redundant and are not new and material.  

What is new is the diagnosis of a depressive disorder.  When 
the claim was previously denied, there was no diagnosis of an 
acquired psychiatric disability from a competent medical 
professional.  The recent notes provide such a diagnosis of a 
depressive disorder.  This evidence was not previously 
submitted to agency decision makers.  It bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant.  Further, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Consequently, these diagnoses of a depressive disorder must 
be accepted as new and material evidence and the claim must 
be reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disability is 
reopened.  To that extent, the appeal is allowed.  

REMAND

Service connection requires competent evidence linking the 
current disability to disease or injury in service.  The 
veteran asserts that such a connection exists.  If the 
evidence of record (including statements of the claimant) 
indicates that the disability or symptoms may be associated 
with service, VA must obtain an examination and opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to the examiner for 
review prior to the examination.  Any tests 
or studies required to respond to the 
following questions should be done.  The 
examiner should provide complete 
explanations for responses to the following:  

a.  What is the veteran's current 
psychiatric diagnosis?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that a 
current psychiatric disability is the result 
of a head injury or other disease or injury 
during the veteran's active service, or that 
any psychiatric disability found to be 
present is otherwise related to or had its 
onset in service?  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last supplemental 
statement of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


